Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattingly et al. (US Patent Application Publication 2018/0089617), hereinafter referred as Mattingly.

Regarding claim 7, Mattingly discloses an information processor (Fig. 6) outputting characteristic information on at least either sports equipment or a method for using the sports equipment by a user, the information processor comprising: 
an image acquisition unit acquiring an image of the sports equipment after use, of the 15sports equipment ([0052, 0062], receive a product image of the user product 406) with a mark attached, or of an installed tool installed, during use of the sports equipment, on the sports equipment (Fig. 4, identifier 426, [0052]); 
a position identification unit identifying a position likely to be damaged of the sports equipment by performing detection of a color change place, a shape change [0053, 0062], identify position of pattern of abrasion 422, 424); and 
20an information output unit outputting the characteristic information based on the position identified by the position identification unit ([0054, 0062], notify a user).  

Regarding claims 1 and 8, they are corresponding to claim 7, thus, they are rejected for the same reason set forth for claim 7.

Regarding claim 2 (depends on claim 1), Mattingly discloses the method wherein in the position identification processing, the information processor performs detection of the color change place by referring to an image of the sports equipment or of the installed 20tool before use of the sports equipment ([0034, 0047], passive sensors 202 and 206 installed).  

Regarding claim 3 (depends on claim 1), Mattingly discloses the method wherein the characteristic information is information identifying any from a plurality of kinds of the sports equipment ([0033], footwear, garments, sport equipment, and/or a recreational equipment).

5 Regarding claim 5 (depends on claim 1), Mattingly discloses the method wherein the sports equipment is a component of a shoe (Fig. 2, [0033], footwear).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly in view of Beall et al. (US Patent Application Publication 2019/0332866), hereinafter referred as Beall.

Regarding claim 4 (depends on claim 1), Mattingly fails to explicitly disclose the method wherein the characteristic information is information indicating the position identified in the position identification processing.  
  However, in a similar field of endeavor Beall discloses a method for image tagging (abstract). In addition, Beall the method wherein indicating the position identified in the position identification processing for damage ([0193]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mattingly, and the characteristic information is information indicating the position identified in the position identification processing. The motivation for doing this is that damage location can be viewed intuitively so that the application of Mattingly can be extended.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly in view of Brandt (US Patent Application Publication 2016/0296813).

Regarding claim 6 (depends on claim 1), Mattingly fails to explicitly disclose the method wherein the sports equipment is a batting tool.  
  However, in a similar field of endeavor Brandt discloses a method for conducting test for batting ([0017]). In addition, Brandt the method wherein a batting tool is inspected for damage ([0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mattingly, and the sports equipment is a batting tool. The motivation for doing this is that various sports equipment can be inspected so that the application of Mattingly can be extended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/QIAN YANG/Primary Examiner, Art Unit 2668